DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "fire detection device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "fire extinguishing agent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "compressed air" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “moving.” It is unclear which element is moving.
Claim 1 recites the limitation "pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl (US 10039945) in view of Lelic (US 8,915,307) and Senecal (US 10493305)
Regarding claim 1, Sandahl discloses a fire extinguishing system for a vehicle, comprising: 
fire detection device (32b) configured to output a fire detection signal in response to detecting a fire (Column 8, lines 36-39), wherein the fire detection device is installed in a predetermined space of a vehicle (The abstract discloses that the device is located in a vehicle, and the remaining disclosure appears to suggest that the device is placed in a determined location);
a controller (20) configured to output a control signal for spraying fire extinguishing agent in response to receiving the fire detection signal from the fire detection device (Column 8, lines 34-39).
However, Sandahl fails to disclose a device that includes an air tank in which compressed air is stored; 
a fire extinguishing agent cylinder connected to the air tank through an air hose, filled with the fire extinguishing agent, and operated to discharge the fire extinguishing agent by the compressed air, supplied from the air tank through the air hose, by the control signal output from the controller; 
and a spray nozzle assembly connected to the fire extinguishing agent cylinder through a fire extinguishing agent hose and provided to spray the fire extinguishing agent being supplied, from the fire extinguishing agent cylinder, through the fire extinguishing agent hose, by being installed in the predetermined space of the vehicle. 
Lelic discloses a device that includes a controller (52) configured to output a control signal for spraying fire extinguishing agent in response to receiving a fire detection signal (Column 5, lines 37-40); 
an air tank (24) in which compressed air is stored (Column 4, lines 31-32); a fire extinguishing agent cylinder (22) connected to the air tank through an air hose (28) (Figure 2), filled with the fire extinguishing agent (Column 3, lines 7-8), and operated to discharge the fire extinguishing agent by the compressed air, supplied from the air tank through the air hose, by the control signal output from the controller (Column 5, lines 35-48); and a spray nozzle assembly (20) connected to the fire extinguishing agent cylinder (Figure 2), and provided to spray the fire extinguishing agent being supplied, from the fire extinguishing agent cylinder, by being installed in a predetermined space (Column 5, lines 35-48).
The use of the Lelic extinguishing system in the Sandahl system, does no more to Sandahl’s system than it would to any other device. The function remains the same. Predictably, the system provides for extinguishment in the event of a fire.
Thus one of ordinary skill in the art would before the effective filing date of the claimed invention would have been motivated to modify Sandahl with the disclosures of Lelic, replacing the extinguishing structure of Sandahl with that of Lelic, providing a system including an air tank (Lelic, 24) in which compressed air is stored (Lelic, Column 4, lines 31-32); a fire extinguishing agent cylinder (Lelic, 22) connected to the air tank through an air hose (Lelic, 28) (Lelic, Figure 2), filled with the fire extinguishing agent (Lelic, Column 3, lines 7-8), and operated to discharge the fire extinguishing agent by the compressed air, supplied from the air tank through the air hose, by the control signal output from the controller (Lelic, 52) (Lelic, Column 5, lines 35-48); and a spray nozzle assembly (Lelic, 20) connected to the fire extinguishing agent cylinder (Lelic, Figure 2), and provided to spray the fire extinguishing agent being supplied, from the fire extinguishing agent cylinder (Lelic, Column 5, lines 35-48), and thereby gaining predictably, the commonly understood benefits of automated extinguishment in the event of a fire.
Sandahl in view of Lelic fails to disclose the spray nozzle assembly connected to the cylinder through a fire extinguishing agent hose, and provided to spray the fire extinguishing agent being supplied, through the fire extinguishing agent hose.
Lelic discloses that a pipe and hose may be used interchangeably (Column 3, line 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandahl Lelic, replacing the outlet pipes hoses, thereby providing a system wherein the spray nozzle assembly is connected to the cylinder through a fire extinguishing agent hose, and provided to spray the fire extinguishing agent being supplied, through the fire extinguishing agent hose, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including discharge of fluid in a system where the conduit structure is not a critical element.
Regarding claim 2, Sandahl in view of Lelic discloses the system of claim 1, but fails to disclose wherein the predetermined space of the vehicle is an engine room.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the device in a vehicle engine room, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 3, Sandahl in view of Lelic discloses the system of claim 1, wherein the fire extinguishing agent cylinder (22) includes an inlet valve (44) installed at an inlet side (Figure 2; Column 5, lines 61-62, The elements of figure 1 are present in figure 2 also), to which the air hose (28) is connected (Figure 2), and opened by the control signal output by the controller (Column 5, lines 40-44) to supply the compressed air from the air hose through the inlet side to an inside of the fire extinguishing agent cylinder (Column 5, lines 13-15).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic and Senecal (US 10,493,305).
Regarding claim 4, Sandahl in view of Lelic discloses the system of claim 1, wherein the fire extinguishing agent cylinder (22) includes an outlet valve (50) configured to open to discharge the fire extinguishing agent inside the cylinder through the outlet side to the fire extinguishing agent hose according to a pressure state of the fire extinguishing agent filled inside the cylinder by being installed at an outlet side to which the fire extinguishing agent hose is connected (Column 5, lines 43-44, The outlet valve may be pressure operated, and opened by fluid upstream of the valve).
		Sandahl in view of Lelic fails to disclose the valve located on the cylinder. 
Senecal discloses a device that includes a pressure operated valve (32) on a cylinder (Column 4, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the in line pressure actuated valve of Sandahl in view of Lelic with a pressure operated valve located on the tank of the cylinder, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including pressure operated discharge of fluid in the system.	
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic, Senecal and Sjostrom (US 7,325,622).
Regarding claim 5, Sandahl in view of Lelic and Senecal discloses the system of claim 4, wherein the outlet valve is configured to open when pressure of the fire extinguishing agent in the fire extinguishing agent cylinder becomes no less than a predetermined level (Column 4, lines 5-10), a hose connection adapter installed at an outlet port which is the outlet side of the fire extinguishing agent cylinder and to which the fire extinguishing agent hose is connected (The structure must be present in order for the tank to connect to the hose), but fails to disclose the outlet valve including: an opening and closing member installed at an inner side of the hose connection adapter to open and close an outlet hole of the outlet port and moving to open the outlet hole of the outlet port by the pressure of the fire extinguishing agent of no less than the predetermined level acting through the outlet hole of the outlet port; and a valve spring providing elastic restoring force, in a direction of closing the outlet hole of the outlet port, on the opening and closing member by being installed at the inner side of the hose connection adapter to elastically support the opening and closing member.
Sjostrom discloses a discharge device that includes an outlet valve (67) including: an opening and closing member (91) installed at an inner side of a connection adapter (39) (Figure 6A) to open and close an outlet hole of the outlet port (33) and moving to open the outlet hole of the outlet port by the pressure of the fire extinguishing agent of no less than the predetermined level acting through the outlet hole of the outlet port (Column 7, lines 25-39 and Column 6, lines 26-30); and a valve spring providing elastic restoring force (Column 7, lines 30-31), in a direction of closing the outlet hole of the outlet port (6a), on the opening and closing member by being installed at the inner side of the hose connection adapter to elastically support the opening and closing member (Figure 6a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandahl in view of Lelic and Senecal with the disclosures of Sjostrom, replacing the discharge tank with a tank that includes an outlet valve (67) including: an opening and closing member (91) installed at an inner side of a connection adapter (39) (Figure 6A) to open and close an outlet hole of the outlet port (33) and moving to open the outlet hole of the outlet port by the pressure of the fire extinguishing agent of no less than the predetermined level acting through the outlet hole of the outlet port (Column 7, lines 25-39 and Column 6, lines 26-30); and a valve spring providing elastic restoring force (Column 7, lines 30-31), in a direction of closing the outlet hole of the outlet port (6a), on the opening and closing member by being installed at the inner side of the hose connection adapter to elastically support the opening and closing member (Figure 6a), in order to provide for a system that eliminates the dangers of pressurized extinguishing-medium containers, as disclosed by Sjostrom (Column 2, lines 24-29).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic and Sjostrom.
Regarding claim 6, Sandahl in view of Lelic discloses the system of claim 1, but fails to disclose a system wherein the fire extinguishing agent cylinder includes: a fire extinguishing agent tank filled with the fire extinguishing agent, and having an inlet port through which the compressed air is supplied and an outlet port through which the fire extinguishing agent is discharged by being connected to the fire extinguishing agent hose; and a piston installed to divide an inner space of the fire extinguishing agent tank into an air chamber in which the compressed air is supplied and a fire extinguishing agent chamber in which the fire extinguishing agent is filled and pressurizing for the fire extinguishing agent filled in the fire extinguishing agent tank to be discharged at the outlet port, by moving with the pressure of the compressed air supplied to the air chamber.
Sjostrom discloses a system wherein a fire extinguishing agent cylinder includes: a fire extinguishing agent tank (2) filled with fire extinguishing agent (26) (Figure 6a), and having an inlet port (43) through which air is supplied (Column 4, lines 62-63) and an outlet port (33) through which the fire extinguishing agent is discharged by being connected to an extinguishing line (Column 4, lines 49-53 and Column 7, lines 25-32); and a piston (22) installed to divide an inner space of the fire extinguishing agent tank into an air chamber (23) in which the compressed air is supplied and a fire extinguishing agent chamber (25) in which the fire extinguishing agent is filled and pressurizing for the fire extinguishing agent filled in the fire extinguishing agent tank to be discharged at the outlet port, by moving with the pressure of the compressed air supplied to the air chamber (Column 4, lines 33-42 and 46-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandahl in view of Lelic with the disclosures of Sjostrom, replacing the extinguishing cylinder with a cylinder that includes:
a fire extinguishing agent tank (Sjostrom, 2) filled with fire extinguishing agent (Lelic, 26) (Sjostrom, Figure 6a), and having an inlet port (Sjostrom, 43) through which the (Lelic) air is supplied (Sjostrom, Column 4, lines 62-63) and an outlet port (Sjostrom, 33) through which the fire extinguishing agent is discharged by being connected to the fire extinguishing agent hose (Lelic, as modified) (Sjostrom, Column 4, lines 49-53 and Column 7, lines 25-32); and a piston (Sjostrom, 22) installed to divide an inner space of the fire extinguishing agent tank into an air chamber (Sjostrom,23) in which the (Lelic) compressed air is supplied and a fire extinguishing agent chamber (Sjostrom, 25) in which the fire extinguishing agent is filled and pressurizing for the fire extinguishing agent filled in the fire extinguishing agent tank to be discharged at the outlet port, by moving with the pressure of the compressed air supplied to the air chamber (Sjostrom, Column 4, lines 33-42 and 46-55), in order to provide for a known alternative system that provides the predictable result of eliminating the dangers of pressurized extinguishing-medium containers, as disclosed by Sjostrom (Column 2, lines 24-29).
Claim(s) 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic, Sjostrom and Knoblock (US 2,557,120).
Regarding claim 7, Sandahl in view Lelic and Sjostrom discloses the system of claim 6, wherein the fire extinguishing agent tank includes: a main body (Sjostrom, 2) installed with the piston (Sjostrom, 22) therein (Sjostrom, Figure 6a), wherein the main body (2) is a tube having open opposite ends (Figure 1), but fails to disclose wherein the main body is an inner tube; a protection cover disposed spaced apart at an interval at an outer side of the main body to surround the main body, wherein the protection cover is an outer tube having open opposite ends; and an inlet side cap and an outlet side cab installed to seal the main body by being coupled to opposite ends of the protection cover, respectively.
Knoblock discloses an improvement for an extinguisher wherein a main body (3) is an inner tube (Figure 1), a protection cover (1) disposed spaced apart at an interval at an outer side of the main body to surround the main body (Figure 1), wherein the protection cover (1) is an outer tube (Figure 1) having open opposite ends (Figure 1, Each end receives, a cover 2 and 9); and an inlet side cap (9) and an outlet side cap (2) installed to seal the main body by being coupled to opposite ends of the protection cover, respectively (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve Sandahl in view Lelic and Sjostrom with the disclosures of Knoblock, providing the extinguisher to further include a protection cover (Knoblock, 1) disposed spaced apart at an interval at an outer side of the main body (Sjostrom, 2) to surround the main body (Knoblock, Figure 1), wherein the protection cover is an outer tube having open opposite ends (Knoblock, Figure 1) and an inlet side cap (Knoblock, 9) and an outlet side cap (Knoblock, 2) installed to seal the main body by being coupled to opposite ends of the protective cover, respectively (Knoblock, Figure 1), in order to provide for an efficient extinguishing device, as disclosed by Knoblock (Column 1, lines 21-23).
Regarding claim 8, Sandahl in view Lelic, Sjostrom, and Knoblock discloses the system of claim 7, wherein each of the main body (Sjostrom, 2) and the protection cover (Sjostrom, 1) is formed as a cylindrical tube having open opposite ends (Sjostrom, Figure 6a and Knoblock, Figure 1), and the inlet side cap is fastened to the protection cover (Knoblock, Figure 1), but fails to disclose the outlet side cap fastened.
	Figure 4 of Knoblock depicts an embodiment wherein the outlet cap is fastened.
It would have been obvious to one having ordinary skill in the art to modify Knoblock to include the outlet side fastened, as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including security of the constituent parts.
Regarding claim 9, Sandahl in view Lelic and Sjostrom and Knoblock discloses the system of claim 7, but fails to discloses wherein a pad of elastic material is attached to an inner surface of each of the inlet side cap and the outlet side cap to seal a gap between each of the inlet side and outlet side caps and the main body, the inner surfaces of the caps sealing the main body by being in contact with the opposite ends of the main body, respectively.
Sjostrom discloses a configuration that features a pad of elastic material (11) attached to an inner surface of each of the inlet side cap and the outlet side cap to seal a gap between each of the inlet side and outlet side caps and the main body, the inner surfaces of the caps sealing the main body by being in contact with the opposite ends of the main body, respectively (Figure 1 and Column 4, lines 25-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandahl in view Lelic, Sjostrom and Knoblock with the disclosures of Sjostrom, providing a pad of elastic material (Sjostrom, 11) attached to an inner surface of each of the inlet side cap and the outlet side cap to seal a gap between each of the inlet side and outlet side caps and the main body, the inner surfaces of the caps sealing the main body by being in contact with the opposite ends of the main body, respectively (Sjostrom, Figure 1 and Column 4, lines 25-28), in order to provide for perfect sealing, as disclosed by Sjostrom (Column 4, lines 26-28). 
Regarding claim 14, Sandahl in view Lelic and Sjostrom and Knoblock  discloses the system of claim 7, wherein an air discharge port (Knoblock, 13) connected to the air chamber of an inner space of the main body is provided at the inlet side cap (As modified, Knoblock, Figure 1), a filling port (As modified, Knoblock, 3) connected to the fire extinguishing agent chamber of the inner space of the main body is provided at the outlet side cap, and plugs (Knoblock, 6, 12) for sealing are detachably coupled to the air discharge port and the filling port, respectively (Knoblock, Figure 1).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic, Sjostrom, Knoblock and Harvey (US 2,465,095).
Regarding claim 10, Sandahl in view Lelic and Sjostrom and Knoblock discloses the system of claim 7, but fails to disclose wherein a connection part is disposed to connect between an outer circumferential surface of the main body and an inner circumferential surface of the protection cover to maintain a gap between the outer circumferential surface of the main body and the inner circumferential surface of the protection cover by the connection part.
Harvey discloses a device that includes a connection part 22’ disposed to connect between an outer circumferential surface of a main body (10) and an inner circumferential surface of a protection cover (12) to maintain a gap between the outer circumferential surface of the main body and the inner circumferential surface of the protection cover by the connection part (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The structure is capable of performing the claimed function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandahl in view Lelic and Sjostrom and Knoblock with the disclosures of Harvey providing a connection part (Harvey, 22’) disposed to connected between an outer circumferential surface of the main body (Sjostrom, 2) and an inner circumferential surface of the protection cover (Knoblock 1,) to maintain a gap between the outer circumferential surface of the main body and the inner circumferential surface of the protection cover by the connection part, in order to provide for protection of the inner container.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Lelic, Sjostrom, Knoblock and Ito (US 2016/0346577).
Regarding claim 13, Sandahl in view Lelic and Sjostrom and Knoblock discloses the system of claim 7, but fails to disclose wherein a thermal insulation material is installed into space between the main body and the protection cover.
Ito discloses a system that includes a thermal insulation material (69) installed into a space between a main body (66) and a protection cover (81).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a thermal insulation material (Ito, 69) installed between the main body and protection cover, in order to minimize the opportunity for thermal shock, as disclosed by Ito (Paragraph 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752